Case 4:18-cv-10206-JLK Document 19 Entered on FLSD Docket 10/27/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION

                             CASE NO. 4:18-10206-CIV-KING/REID

 RICHARD KARL MORK,

         Plaintiff,

 v.

 UNITED STATES OF AMERICA,

       Defendant.
 ________________________________/

                                 FINAL ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the July 1, 2020 Report and Recommendation

 (“R&R”) (DE 18) of Magistrate Judge Lisette M. Reid. Plaintiff failed to object to the R&R, and

 the time to do so has passed.

         The R&R recommends denying Plaintiff’s Motion to Vacate Sentence (DE 1) pursuant to

 28 U.S.C. § 2255, reasoning that Plaintiff has not shown that his trial counsel was so ineffective

 as to warrant vacating his sentence.

         Upon consideration of the record and the R&R, the Court finds that Magistrate Judge

 Reid’s well-reasoned R&R accurately states the law of the case. Therefore, it is ORDERED,

 ADJUDGED and DECREED that:

      1. Magistrate Judge Lisette M. Reid’s Report and Recommendation (DE 18) be, and the

         same is, hereby AFFIRMED and ADOPTED as an Order of this Court;

      2. Plaintiff’s Motion to Vacate is hereby DENIED on the merits;

      3. No Certificate of Appealability shall issue; and

      4. The Clerk of Court shall CLOSE this case.



                                                  1
Case 4:18-cv-10206-JLK Document 19 Entered on FLSD Docket 10/27/2020 Page 2 of 2




        DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 27th day of October, 2020.



                                                    ______________________________
                                                    JAMES LAWRENCE KING
                                                    UNITED STATES DISTRICT JUDGE

 cc:
        All counsel of record




                                                2
